Citation Nr: 1716150	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, GA


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes). 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to September 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.  

The Board notes that in a subsequent rating decision in January 2017, the RO found that the Veteran had not filed a Notice of Disagreement (NOD) with the October 2014 rating decision.  However, as a point of clarification, the Board finds that the Veteran had submitted a timely NOD in November 2014.  In addition, the Veteran's NOD was previously acknowledged by the RO in an April 2016 Statement of the Case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the electronic claims file (ECF), the Board finds that VA has not satisfied its duty to notify the Veteran.  Therefore, a Remand is necessary to provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

38 U.S.C.A. § 5103 (a) requires that VA inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, 38 C.F.R. § 3.159 (b) (1) imposes a fourth requirement that VA "request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Failure to comply with any of the four VCAA requirements may constitute remandable error.  Id. at 121-22.  

Here, in May 2014, VA issued the Veteran a notice letter which informed the Veteran that his claim was being processed under VA standard claim procedures, that there was a fire at the National Archives and Records Administration on July 12, 1973, and that VA has requested service verification and his service treatment records (STR).  In addition, the notice letter also requested the Veteran provide a copy of his DD Form 214, any STRs in his possession, and to complete NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  However, the notice did not discuss the evidence generally needed to establish a claim of service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (stating that upon receipt of an application for a service connection claim, VA is required to provide the claimant of notice of what is required to establish service connection).  This notice letter was issued to the Veteran prior to the October 2014 rating decision from which the instant appeal arises.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative (although he is currently unrepresented) with a notice letter regarding his claim of service connection for diabetes that complies with the notification requirements of the VCAA.  Such letter should advise the Veteran of the information and evidence needed to substantiate the claim of service connection for diabetes.  Specifically, the notice should discuss what are the requirements to establish service connection for diabetes.  

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




